



EXHIBIT 10.11    










AMENDMENT NO. 2 TO LEASE AGREEMENT


This Amendment No. 2 to Lease Agreement (the “Amendment”) is made and entered
into as of the 22nd day of March, 2016 (the “Effective Date”) by and between
American Power Group Corporation (f/k/a GreenMan Technologies, Inc.) as
successor Lessee (the “Lessee”) to GreenMan Technologies of Georgia, Inc., a
Georgia corporation, pursuant to a certain Assignment of Lease and Subleases
dated August 28, 2006, and Mart Management, Inc., a New Hampshire corporation
(the “Landlord”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Original Lease (as hereinafter
defined).


W I T N E S S E T H:


WHEREAS, pursuant to the terms of that certain Lease Agreement entered into
between Lessee and WTN Realty Trust, William T. Novelline, Trustee, dated March
29, 2001, as assigned to Mart Management, Inc. by that certain Assignment of
Lease, dated December 3, 2002 (as assigned and as amended, including Amendment
No. 1 thereto, dated as of February 28, 2006, the “Original Lease”), Landlord
leased and demised to Lessee, and Lessee rented, leased and accepted from
Landlord the building, fixtures and land located at 138 Sherrell Avenue,
Jackson, Butts County, Georgia 30233 (the “Premises”), subject to and in
accordance with the terms and provisions of the Original Lease; and


WHEREAS, the Lessee and the Landlord desire to further amend the terms of the
Original Lease as further provided herein.


NOW, THEREFORE, for the mutual covenants and agreements hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Lessee and the Landlord mutually covenant and
agree that the Original Lease shall be amended as follows:


1.    Rent.     Section Three of the Original Lease is hereby amended by
deleting the first paragraph in its entirety and replacing it with the
following:


“LESSEE shall pay to LESSOR rent as follows:


Lessee shall pay Lessor for the use and occupancy of the demised premises, at
the annual rental rate of $211,700.00 for the period beginning on April 1, 2001
and ending on March 31, 2016, after which period, the annual rental rate shall
be $181,700 for the period beginning April 1, 2016 and through the duration of
the term. The annual rent shall be payable in twelve equal monthly installments
in advance on the first day of each month for that month’s rental. In addition,
in the event that Lessee terminates this lease agreement pursuant to Section Two
hereof, Lessee agrees that it shall continue to pay rent, at the appropriate
rate specified in the first sentence of this paragraph, until the earlier to
occur of (1) the sale by the Lessor of the demised premises; (2) the date on
which Lessor begins leasing the demised premises to a new tenant; or (3)
thirty-six (36) months from the date the Lessee notifies the Lessor it is
terminating the lease, provided that, within such thirty-six (36) month period,
Lessee has vacated the property in a city compliant manner pursuant to the terms
of the Original Lease.”
        





--------------------------------------------------------------------------------





3.    -Miscellaneous.


a.    The obligations of this Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and lawful
assigns.


b.    This Amendment contains the entire agreement of the parties relating to
the amendment of the Original Lease and the obligations of the parties in
connection therewith.


c.    This Amendment shall be governed by and construed in accordance with the
laws of the State of Georgia.


4.    Original Lease. The Original Lease shall remain in full force and effect
as amended hereinabove.    


IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment as of the
Effective Date.
                                        
LESSEE:
AMERICAN POWER GROUP CORPORATION
 
By: /s/ Charles E. Coppa
Name: Charles E. Coppa
Title: Chief Financial Officer


                    
LESSOR:
MART MANAGEMENT, INC.
 
By: /s/Art McLean
Name: Art McLean
Title: President



                            
                        
















